Citation Nr: 0408797	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  95-12 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of surgical repair, right shoulder, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for chronic 
dislocations, left shoulder, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
ligamentous strain, right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran had active military service from December 1970 to 
May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision, by 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Pittsburgh Pennsylvania, which denied the veteran's claim 
of entitlement to increased ratings for his service-connected 
postoperative residuals of surgical repair of the right 
shoulder, chronic dislocations of the left shoulder, and 
ligamentous strain of the right knee.  A notice of 
disagreement with the RO's determination was received in 
April 1995.  A statement of the case (SOC) was issued in 
April 1995.  The substantive appeal was received in May 1995.  

The veteran appeared and proffered oral testimony at a 
hearing before a hearing officer at the RO in June 1995 and 
December 1996; transcripts are of record.  

A Hearing Officer's Decision was issued in February 1997, 
which increased the evaluation for the right shoulder 
disorder from 10 percent to 20 percent, effective August 14, 
1994; the hearing officer also increased the evaluation for 
the left shoulder from 0 percent to 10 percent, effective 
August 14, 1994.  However, the hearing officer confirmed and 
continued the noncompensable evaluation for the service-
connected right knee disorder.  The United States Court of 
Appeals for Veterans Claims (Court) has held that, in a claim 
for an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court 
further held that, where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  In this case, the claims for 
increased ratings for the right and left shoulders and for a 
right knee disorder remain before the Board for appellate 
consideration.

This matter was previously before the Board in April 2000, 
and was remanded for additional development.  An SSOC was 
issued in June 2003, which continued the evaluations of 20 
percent for postoperative residuals of surgical repair of the 
right shoulder and chronic dislocations of the left shoulder, 
and the zero percent evaluation for ligamentous strain of the 
right knee.  The case has been returned to the Board for 
further appellate consideration.

For the reasons discussed below, this appeal is remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will provide notification if further 
action is required on the part of the appellant.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)), which substantially modified the circumstances 
under which VA's duty to notify and assist claimants applies, 
and how that duty is to be discharged.  

Subsequent to the enactment of the VCAA, there has been a 
significant amount of analysis pertaining to the effective 
date, the scope, and the remedial aspects of the VCAA.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1344 (Fed. Cir. 2003) (but see Public Law No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003); Conway v. Principi, 
353 F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, ___ 
Vet. App.___, No. 01-944 (Vet. App. Jan. 13, 2004).  See also 
VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 
2003); VAOPGCPREC 8-03 (Dec. 22, 2003).

Notwithstanding the uncertainty as to the precise application 
of the VCAA, exemplified in the authorities cited above, in 
this instance, the record reflects that, in this case, the RO 
has not initially considered whether any additional 
notification or development action is required under the 
VCAA.  38 U.S.C.A. § 5103(a), as amended by the VCAA, and 38 
C.F.R. § 3.159(b), require the RO to inform a claimant as to 
which evidence VA will provide and which evidence the 
claimant is to provide, and, pursuant to the Court's 
holdings, require remand where the RO has failed to do so 
before transferring the case to the Board.  See Quartuccio, 
supra; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  See also Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002) (holding that the Board must identify any VCAA 
notice documents in the file which satisfy compliance with 
Quartuccio).  

In addition, as noted earlier, the Board remanded this case 
in April 2000 for further development.  The Board 
specifically requested that VA examination address DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40 and 4.45, 
among other things, in relation to the veteran's service-
connected disabilities of the shoulders and knee.  A VA 
examination was conducted in accordance with the Board's 
development instructions, but the examination report does not 
provide the complete medical evaluation which the Board 
requested in its remand, i.e., DeLuca, supra, and 38 C.F.R. 
§§ 4.40 and 4.45.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not fully complied with, the Board itself errs 
in failing to insure compliance.  Accordingly, the Board 
finds it is necessary to remand this case for compliance with 
the April 2000 remand order.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations, as well as subsequent judicial 
caselaw.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).


In view of the foregoing, the veteran's case is REMANDED to 
the RO for the following action:

1.  The RO should provide the appellant 
appropriate notice under the VCAA and 
other controlling authority.  Such notice 
should specifically apprise him of the 
provisions of the VCAA as well as 
evidence and information necessary to 
substantiate his claims, request or tell 
him to provide any evidence in his 
possession that pertains to his claims 
and inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information.

2.  The RO should request the veteran 
again undergo VA orthopedic examination 
and reschedule him for a neurological 
examination, which had previously been 
cancelled.  The examiners should 
determine the current severity of the 
service-connected right shoulder and left 
shoulder disorders.  

The RO should ensure that the notice of 
the examination is sent to the veteran's 
current address.  The veteran should be 
notified of the potential consequences 
should he fail to report for a scheduled 
examination.  The claims folder must be 
made available to the examiner(s) prior 
to the examinations.  

All necessary diagnostic testing should 
be done to determine the full extent of 
all disability present.  All disability 
should be evaluated in relation to its 
history, with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the entire recorded history.

a.  The orthopedic examiner should 
provide complete range of motion, in 
degrees, for the right and left 
shoulders.  The examiner should 
indicate whether the veteran has other 
impairment of the humerus, including 
loss of the head of the humerus, 
nonunion, fibrous union, malunion, or 
recurrent dislocation.  If there is 
dislocation, the frequency of the 
episodes should be noted, and it 
should be noted whether there is 
guarding of all arm movements or 
guarding of movement only at shoulder 
level.  In addition to the above, the 
examiner should indicate whether the 
veteran has impairment of the clavicle 
or scapula, including malunion, 
dislocation, nonunion, or loose 
movement.  

The examiner should also determine 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and 
whether there is likely to be 
additional range-of- motion loss or 
ankylosis of the service- connected 
left shoulder due to any of the 
following:  (1) pain on use, including 
flare ups; (2) weakened movement; (3) 
excess fatigability; or 
(4) incoordination.  The above 
determinations must, if feasible, be 
expressed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups under 
section 4.45.  If there is functional 
ankylosis, the position, in degrees, 
should be given.  

Also, if the examiner is unable to 
make any determination, it should be 
so indicated on the record.  The 
factors upon which any medical opinion 
is based should be set forth for the 
record.

b.  The neurological examiner should 
determine whether the veteran has any 
neurological manifestations referable 
to the service-connected disabilities 
at issue.  If so, all such 
manifestations should be described in 
detail, and the nerve affected and 
severity thereof should be indicated.  
All factors upon which any medical 
opinion is based must be set forth for 
the record.

3.  In conjunction with the above, the RO 
should schedule the veteran for 
examination to determine the nature and 
extent of his right knee disorder.  
Following examination, the examiner 
should specifically identify all 
symptomatology attributable to the 
veteran's right knee disability.  

The examiner should determine whether the 
veteran's right knee disability is 
productive of pain with use, weakened 
movement, excess fatigability, and/or 
incoordination.  The examiner should 
delineate and describe in detail all 
functional loss associated with the 
service-connected right knee disability, 
especially on use and due to flare-ups.  
The clinical history and objective 
findings should cover factors of weakened 
movement, excess fatigability with use, 
and incoordination.  

All indicated tests and studies should be 
performed, including active and passive 
range of motion of the right knee.  The 
examiner should also express an opinion 
as to whether there is adequate pathology 
present to support the veteran's 
subjective complaints or objective 
evidence of pain on motion.  

The examiner is also requested to 
specifically offer an opinion as to 
whether the veteran currently has 
instability of the right knee.  The 
rationale for all conclusions and 
opinions expressed and a comprehensive 
report should be provided.  As above, the 
claims folder must be made available to 
the examiner prior to the examination.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Thereafter, the RO should 
readjudicate the veteran's claims in 
light of the additional evidence added to 
the record, and all factors enumerated in 
the Court's decision in DeLuca, supra, 
including 38 C.F.R. §§ 4.40, 4.45.  If 
the decision remains adverse to the 
veteran, both he and his representative 
should be furnished an SSOC, which 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


